Exhibit 10.1

NORDSON CORPORATION

ASSURANCE TRUST

THIS TRUST AGREEMENT, originally effective as of the 12th day of December, 1998
between Nordson Corporation, an Ohio corporation (“Nordson”), and Key Trust
Company of Ohio, N.A. (the “Trustee”) is hereby amended and restated effective
January 22, 2014.

WHEREAS, Nordson is obligated to provide certain supplemental pension benefits
to certain of its employees and directors and to provide benefits pursuant to
certain other deferred compensation and executive compensation arrangements,
including agreements with certain of its executives under which those executives
may become entitled to payments and benefits after a change in control of
Nordson;

WHEREAS, Nordson desires to establish a trust (the “Trust”) and to contribute to
the Trust assets that shall be held therein and that shall be subject to the
claims of the creditors of Nordson in the event that Nordson becomes Insolvent
(as defined in Section 5.1 below), until distributed as provided herein or
returned to Nordson; and

WHEREAS, it is the intention of the parties that the Trust shall constitute an
unfunded arrangement for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended;

NOW, THEREFORE, Nordson and the Trustee do hereby amend and restate the Trust
and agree that the Trust shall be comprised, held, and disposed of as follows:

Article 1. Establishment of Trust

1.1 Nordson, upon the original establishment of the Trust, deposited with the
Trustee in trust $100, which became the principal of the Trust to be held,
administered, and disposed of by the Trustee as provided in this Trust
Agreement.

1.2 The Trust hereby amended and restated may be revoked by Nordson at any time
before the occurrence of the first to occur of (a) a Funding Event (as defined
in Section 15.6) and (b) a Change of Control (as defined in Section 15.3). If
any Funding Event occurs, the Trust hereby amended and restated may not be
revoked by Nordson until both that particular Funding Event and any other
Funding Event that may have also occurred have been “terminated” (as defined in
Section 15.7) and the Trust then may be revoked by Nordson if and only if no
Change of Control has then occurred. Upon the occurrence of a Change of Control,
the Trust hereby amended and restated shall become irrevocable. Nordson’s
General Counsel shall notify the Trustee promptly upon the occurrence of any
Funding Event and of any Change of Control.

1.3 The Trust is intended to be a grantor trust, of which Nordson is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code, and shall be construed accordingly.



--------------------------------------------------------------------------------

1.4 The principal of the Trust and any earnings thereon shall be held separate
and apart from other funds of Nordson and shall be used exclusively for the uses
and purposes herein set forth. No employee of Nordson shall have any preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under any Covered Plan or under this Trust Agreement shall be
mere unsecured contractual rights against Nordson. Any assets held by the Trust
will be subject to the claims of general creditors of Nordson under federal and
state law in the event Nordson becomes Insolvent.

Article 2. Additional Funding

2.1 Nordson, in its sole discretion, may at any time, or from time to time, make
or cause to be made, directly or indirectly, additional deposits of cash or
other property in trust with the Trustee to augment the principal to be held,
administered, and disposed of by the Trustee as provided in this Trust
Agreement.

2.2 If a Funding Event occurs, Nordson shall, as soon as practicable and in no
event later than the day before the occurrence of any Change of Control related
to that Funding Event, contribute to the Trust an amount equal to the excess, if
any, of the Full Funding Amount (as defined in Section 15.5) over the sum of the
value of the assets in the Trust (the “Current Trust Asset Value”) immediately
prior to the contribution.

2.3 Immediately upon the occurrence of the first Change of Control to occur
after the execution of this Trust Agreement and thereafter on each and every
anniversary of that Change of Control, Nordson shall contribute to the Trust an
amount equal to the excess, if any, of the Full Funding Amount over the Current
Trust Asset Value immediately prior to the contribution.

2.4 Any contribution made under this Article 2 shall be subject to withdrawal by
Nordson only as provided in Article 3, dealing with discretionary withdrawals.

2.5 In the event that any contribution described in this Article 2 would result
in the imposition of taxes and penalties under Section 409A of the Code with
respect to any Participant, the Trust shall not be funded with respect to such
Participant.

Article 3. Discretionary Withdrawals

3.1 Nordson, in its sole discretion, at any time before the occurrence of the
first to occur of a Funding Event or a Change of Control, may withdraw assets
from the Trust provided that no such withdrawal shall reduce the Current Trust
Asset Value, immediately after the withdrawal, to an amount below $100.

3.2 Nordson shall not be entitled to make any discretionary withdrawal of assets
from the Trust, after any Funding Event has occurred, until both that particular
Funding Event and any other Funding Event that may have also occurred have been
terminated and Nordson may then make such a discretionary withdrawal only if no
Change of Control has then occurred. No discretionary withdrawal under this
Section 3.2 shall reduce the Current Trust Asset Value, immediately after the
withdrawal, to an amount below $100.



--------------------------------------------------------------------------------

3.3 After a Change of Control has occurred, Nordson may not make any
discretionary withdrawal from the Trust. Nothing in this Article 3 shall
restrict the right of Nordson to receive a reversion of excess assets under
Article 6.

Article 4. Payments to Participants

4.1 Not later than 120 days after the occurrence of a Funding Event and again
not later than 10 days following the occurrence of a Change of Control, Nordson
shall deliver to the Trustee a schedule (the “Payment Schedule”) that lists the
names and addresses of all Participants and indicates the amounts payable and to
become payable to each Participant and/or provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable
and that indicates the form in which such amounts are to be paid, as provided
for or available under each Covered Plan, and the time of commencement for
payment of such amounts. At the same time as Nordson delivers the Payment
Schedule to the Trustee, Nordson shall deliver to each Participant that portion
of the Payment Schedule that pertains to amounts that may become payable to that
particular Participant. After the occurrence of a Change of Control, Nordson
shall update the Payment Schedule, provide revised versions thereof to the
Trustee, and provide the relevant portions thereof to each Participant from time
to time and at such times so that each termination of the employment of any
Participant (or the occurrence of any other fact or circumstance that alters the
payments due or to become due to any Participant under any of the Covered Plans)
is taken into account in a current revised Payment Schedule that has been
appropriately delivered to the Trustee and to each Participant (to the extent
relevant to each such Participant) not later than ten days after its occurrence.
Except as otherwise provided herein, the Trustee shall make payments to the
Participants in accordance with the Payment Schedule as it may be revised from
time to time. The Trustee shall make provision for the reporting and withholding
of any federal, state, or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of each Covered Plan
and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld, and paid by Nordson.

4.2 Except as otherwise specifically provided herein, the entitlement of a
Participant to payments from Nordson under a particular Covered Plan shall be
determined under the terms of the particular Covered Plan at issue. It is
Nordson’s intention that any and all amounts that may become payable to
Participants under the Covered Plans will be paid to the Participants at the
times and in the amounts specified in the relevant Covered Plan and in
accordance with Section 409A of the Code and any regulations or other guidance
thereunder.

4.3 In order to provide added assurances to the Participants that the amounts to
which they may be entitled under the Covered Plans will be calculated in good
faith and paid promptly at the times and in the amounts specified in the
respective Covered Plans, the following procedure shall be followed:

 

  (a) If, concurrently with or after the occurrence of a Change of Control,
Nordson delivers to the Trustee a Payment Schedule indicating that a Participant
is entitled to payments under a Covered Plan, the Trustee shall promptly
thereafter deliver a copy of the relevant portion of the Payment Schedule to the
Participant and shall make the payments so indicated in the Payment Schedule.



--------------------------------------------------------------------------------

  (b) If, after the occurrence of a Change of Control, a Participant (either
because no Payment Schedule has been delivered to the Trustee or because the
Participant believes that the amounts specified in the Payment Schedule are
incorrect) delivers written notice (a “Participant Payment Notice”) to the
Trustee that the Participant is entitled to payments under a Covered Plan and
requesting that the Trustee make payments to the Participant pursuant to that
Covered Plan, the Trustee shall promptly deliver a copy of the Participant
Payment Notice to Nordson and thereafter:

 

  (i) if Nordson has not, within ten business days of the delivery of the
Participant Payment Notice to the Trustee, delivered to the Trustee a notice (a
“Nordson Stop Payment Notice”) in which Nordson asserts that the Participant is
not entitled to the payments set forth in the Participant Payment Notice, the
Trustee shall make the payments set forth in the Participant Payment Notice, or,
alternatively,

 

  (ii) if Nordson has, within ten business days of the delivery of the
Participant Payment Notice to the Trustee, delivered to the Trustee a Nordson
Stop Payment Notice, the disparity between the Participant Payment Notice and
the Nordson Stop Payment Notice shall be resolved as provided in Section 4.4
below and any payments or portions thereof that are not in dispute shall be paid
by the Trustee as and when due to the Participant.

4.4 If the Trustee has received both a Participant Payment Notice and a Nordson
Stop Payment Notice with regard to the same Covered Plan:

 

  (a) the Trustee shall engage the Accounting Firm (as defined in Section 15.1),
at Nordson’s expense, to determine what payments the Participant is entitled to
under the particular Covered Plan, which determination shall be made by the
Accounting Firm as promptly as practicable but in all events within 30 days of
the engagement of the Accounting Firm by the Trustee,

 

  (b) Nordson shall cooperate with the Accounting Firm and provide to it all
information that is available to Nordson and is required by the Accounting Firm
to make the determination referred to in (a) above within the time frame set
forth therein, and

 

  (c) unless and until ordered to do otherwise by an award of arbitrators
following arbitration proceedings instituted pursuant to Section 4.5 below, the
Trustee shall make payments to the Participant in the amount or amounts and at
the time or times determined by the Accounting Firm.



--------------------------------------------------------------------------------

4.5 In the event of any dispute between a Participant and Nordson with respect
to whether the Participant is entitled to payments (or the amounts thereof)
under a Covered Plan and/or to payment thereof from the assets of the Trust,
either party (Nordson or the Participant) may deliver to the other a demand for
binding arbitration. If either party delivers any such demand to the other, the
dispute shall be determined by binding arbitration conducted in Cleveland, Ohio
according to the Commercial Arbitration Rules of the American Arbitration
Association. In any such arbitration the arbitrators may consider, with such
weight as they may deem appropriate, any determination by the Accounting Firm
that may have been made as provided in Section 4.4 above. The award of the
arbitrators will be final and binding and judgment on the award may be entered
in any court having jurisdiction over the subject matter and the parties.

4.6 In order to discourage Nordson from disputing, other than in good faith, any
amounts properly due to a Participant, the costs and expenses related to any
arbitration proceeding referred to in Section 4.5 shall be borne as provided in
this Section 4.6. Nordson shall bear the cost of its own attorneys and other
representatives and all of the fees and expenses of the arbitrators and the
arbitration proceedings. The reasonable fees and expenses of the Participant’s
attorneys relating to the subject matter of the arbitration shall be paid by
Nordson unless and to the extent the arbitrators determine (which determination
shall be final and binding upon the parties) that the positions advanced by the
Participant in any such arbitration have no reasonable basis (which
determination need not be made simply because the arbitrators decide against the
Participant on any or all substantive points). If Nordson fails to pay any of
the costs and expenses related to any arbitration as specified in this
Section 4.6, the Trustee shall pay such amounts from the assets of the Trust.
Regardless of whether such reasonable fees and expenses are paid by Nordson or
by the Trustee from the assets of the Trust, such reasonable fees and expenses
shall be paid no later than the last day of the calendar year following the
calendar year in which the reasonable fees and expenses are incurred.

4.7 Nordson may make payments under any Covered Plan directly to or on behalf of
a Participant as they become due under the terms of the Covered Plan. If Nordson
makes any such payment it shall notify the Trustee of its decision to make such
payments directly prior to the time amounts are payable to or on behalf of the
Participant. In addition, if the principal of the Trust and any earnings thereon
are not sufficient to make any payments that are due and payable under any
Covered Plan in accordance with its terms, Nordson shall make the balance of
each such payment as it falls due. The Trustee shall notify Nordson whenever
principal and earnings are not sufficient.

4.8 When making any payment to a Participant under a Covered Plan that is
overdue, the Trustee shall increase the amount of the payment to include
interest on the overdue payment from the date due to the date of the
distribution calculated on a daily basis, compounded as of the end of each
calendar month, and using as the interest rate for each calendar month or part
thereof during the period with respect to which interest is due the prime
lending rate published by KeyBank National Association or its successor and in
effect on the first day of that calendar month.



--------------------------------------------------------------------------------

4.9 Whenever a payment under a Covered Plan with respect to a participant is
payable to a beneficiary of the Participant rather than to the Participant, the
beneficiary shall be entitled to all of the rights of the Participant under all
of the provisions of this Trust Agreement with respect to that payment.

Article 5. Trustee Responsibility when Nordson Is Insolvent

5.1 The Trustee shall cease payments to Participants from the Trust if Nordson
is Insolvent. Nordson shall be considered “Insolvent” for purposes of this Trust
Agreement if (a) it is unable to pay its debts as they become due, or (b) it is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code. In determining whether Nordson is Insolvent for purposes of this Trust
Agreement, the Trustee may engage the service of legal, accounting, financial
and other advisors, which may be advisors to Nordson, to assist it in the
determination. Nordson agrees to cooperate fully with any reasonable inquiry of
the Trustee or such advisors in making the determination of Nordson’s
Insolvency. During the determination of Nordson’s Insolvency, the Trustee may,
in its discretion, suspend any transfer or distribution of assets. To the extent
that the Trustee engages the services of an advisor, the Trustee may rely,
without further inquiry, on the written determination of that advisor as to the
solvency or Insolvency of Nordson. All costs reasonably incurred by the Trustee
in making the determination of Nordson’s Insolvency shall be reimbursed to the
Trustee by Nordson, and if not so reimbursed, shall be chargeable against the
Trust.

5.2 At all times during the continuance of the Trust, the principal and income
of the Trust shall be subject to claims of general creditors of Nordson under
federal and state law as set forth below.

 

  (a) The Board of Directors (the “Board”) and the Chief Executive Officer of
Nordson shall have the duty to inform the Trustee in writing of Nordson’s
Insolvency. If a person claiming to be a creditor of Nordson alleges in writing
to the Trustee that Nordson has become Insolvent, the Trustee shall determine
whether Nordson is Insolvent and, pending such determination, the Trustee shall
not transfer any Trust assets to any other party.

 

  (b) Unless the Trustee has actual knowledge of Nordson’s Insolvency, or has
received notice from Nordson or a person claiming to be a creditor alleging that
Nordson is Insolvent, the Trustee shall have no duty to inquire whether Nordson
is Insolvent. The Trustee may in all events rely on such evidence concerning
Nordson’s solvency as may be furnished to the Trustee and that provides the
Trustee with a reasonable basis for making a determination concerning Nordson’s
solvency.

 

  (c) If at any time the Trustee has determined that Nordson is Insolvent, the
Trustee shall hold the assets of the Trust for the benefit of the general
creditors of Nordson. Nothing in this Trust Agreement shall in any way diminish
any rights of Participants to pursue their rights as general creditors of
Nordson.

 

  (d) The Trustee shall resume the making of payments to Participants in
accordance with Section 4 of this Trust Agreement only after the Trustee has
determined that Nordson is not Insolvent (or is not any longer Insolvent).



--------------------------------------------------------------------------------

5.3 Provided that there are sufficient assets, if the Trustee discontinues
payments under the Covered Plans from the Trust pursuant to Section 5.2 hereof
and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants under the terms of the Covered Plans for the period of such
discontinuance, less the aggregate amount of any payments made to the
Participants by Nordson in lieu of the payments provided for hereunder during
any such period of discontinuance.

Article 6. Reversion of Excess Assets

From time to time after the third anniversary of the first Change of Control
occurring after the execution of this Trust Agreement, if and when requested by
Nordson to do so, the Trustee shall engage the services of the Accounting Firm,
at the expense of Nordson, to determine the Aggregate Plan Liability (as defined
in Section 15.2). If the Current Trust Asset Value at the time of the
calculation exceeds 150% of the dollar amount of the Aggregate Plan Liability
and the Trustee is requested to do so by Nordson, the Trustee shall pay the
amount of any such excess over 150% to Nordson. The Trustee shall determine, in
its sole discretion, how the funds necessary to make any such payment are to be
raised from Trust assets.

Article 7. Payments to Nordson

Except as provided in Article 3 or in Article 6, Nordson shall not have any
right or power to direct the Trustee to return to Nordson or to divert to others
any of the Trust assets before all payments that may become payable to any and
all Participants under the Covered Plans (as defined in Section 15.4) have been
made to Participants. At such point in time as no further payments are payable
or may become payable in the future to or with respect to any Participant under
any Covered Plan, the remaining assets of the Trust shall be paid to Nordson.

Article 8. Investment Authority

8.1 The Trustee shall invest and reinvest the trust property, including any
income accumulated and added to principal, only in (a) annuity or life insurance
contracts that either have been contributed to the trust property by Nordson or
are issued by one or more insurance companies that are rated at least A++ by
Best Life Insurance Reports; (b) interest-bearing deposit accounts or
certificates issued or offered by any one or more Federal Deposit Insurance
Corporation insured financial institutions having in each case a high credit
rating and a capital and surplus of at least $1,000,000,000 in the aggregate;
(c) direct obligations of the United States of America, or obligations the
payment of which is guaranteed, as to both principal and interest, by the
government or an agency of the government of the United States of America;
(d) readily marketable debt securities listed on a United States national
securities exchange (other than securities of Nordson) that are rated at least
“investment grade” by one or more nationally recognized rating agencies; or
(e) shares or other units of participation in any mutual fund, investment trust,
or common trust fund maintained by the Trustee, which are invested exclusively
or predominantly in assets described in the foregoing clauses (a) through (d) of
this Section 8.1. In no event may the Trustee invest in securities (including
stock or the right to acquire stock) or obligations issued by Nordson, other
than a de minimis amount held in common investment vehicles in which the Trustee
invests. All rights associated with



--------------------------------------------------------------------------------

assets of the Trust shall be exercised by the Trustee or the person designated
by the Trustee. The Trustee shall not be liable to any Participant for any
insufficiency of the Trust property to discharge all benefits due the same under
the Covered Plans; rather, the liability for all such benefits shall be and
remain the primary and ultimate responsibility of Nordson. Further, to the
extent that Nordson has either contributed, or directed the purchase of, annuity
or life insurance contracts pursuant to this Section 8.1, then the Trustee, for
all purposes of this Trust Agreement, shall be deemed to be a directed trustee
as to those insurance contracts, shall have no investment discretion over those
insurance contracts, and shall have no other duties, responsibilities, or other
obligations with respect to those insurance contracts.

8.2 The Trustee is empowered to register securities, and to take and hold title
to other property, in the name of the Trustee or in the name of a nominee
without disclosing the Trust. Securities also may be held in bearer form and may
be held in bulk with certificates of the same class and issuer which are assets
of other fiduciary accounts. The Trustee shall be responsible for any wrongful
acts of any nominee of the Trustee.

8.3 The Trustee is empowered to take all actions necessary or advisable in order
to collect any life insurance, annuity, or other benefits or payments of which
the Trustee is the designated beneficiary.

8.4 Nordson may maintain in force all life insurance policies held in the Trust
by paying premiums and other charges due thereon. If any such premiums or other
charges are not paid directly by Nordson, the Trustee shall, to the extent it
has cash or its equivalent readily available for the payment of premiums due or
policy loans and/or dividends are available for such purpose, pay premiums due
with such cash or its equivalent or policy loans and/or dividends, as the
Trustee may deem best; but if the Trustee does not have sufficient cash or its
equivalent readily available and policy loans and dividends are not available,
then the Trustee shall dispose of or otherwise use other assets held by it in
the Trust to generate the necessary cash or, if no such other assets are
available, the Trustee may surrender one or more of the life insurance policies
in order to generate cash with which to pay premiums on one or more of the other
life insurance policies. The Trustee shall have no liability to Nordson or any
other person if, as a result of an insufficiency of cash or its equivalent,
policy loans and dividends, and assets that can be disposed of or otherwise used
to generate cash, the Trustee is unable to pay premiums as they become due.

8.5 The Trustee shall be named sole owner and beneficiary of each life insurance
policy held in the Trust and shall have full authority and power to exercise all
rights of ownership relating to the policy, except that the Trustee shall have
no power to name a beneficiary of the policy other than the Trust, to assign the
policy (as distinct from conversion of the policy to a different form) other
than to a successor Trustee, or to loan to any person the proceeds of any
borrowing against such policy.

8.6 The Trustee shall have the power to acquire additional life insurance
coverage on Participants through application for new life insurance. Prior to a
Change in Control, the Trustee shall acquire any additional life insurance from
the agent or agents designated by Nordson. After a Change in Control, the
Trustee may acquire any additional life insurance from any agent or agents that
it, in its sole discretion, deems appropriate.



--------------------------------------------------------------------------------

Article 9. Accounting by Trustee

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and other transactions required to be made, including
such specific records as shall be agreed upon in writing between Nordson and the
Trustee. All such accounts, books, and records shall be open to inspection and
audit at all reasonable times by Nordson. Within 60 days following the close of
each calendar year and within 60 days after the removal or resignation of the
Trustee, the Trustee shall deliver to Nordson a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements, and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales, and showing all
cash, securities, and other property held in the Trust at the end of such year
or as of the date of such removal or resignation, as the case may be.

Article 10. Calculations of Current Trust Asset Value and Aggregate Plan
Liability

10.1 Any determination of the Current Trust Asset Value that is to be made
before the occurrence of any Change of Control shall be made by Nordson. After
the occurrence of a Change of Control, all determinations of the Current Trust
Asset Value shall be made by the Trustee and may be based on the determination
of one or more qualified independent appraisers, consultants, or other experts
retained by the Trustee for that purpose.

10.2 Any determination of the Aggregate Plan Liability that is to be made before
the occurrence of any Change of Control shall be made by Nordson. After the
occurrence of a Change of Control, all determinations of the Aggregate Plan
Liability (as defined in Section 15.2) shall be made by the Trustee and may be
based on the determination of one or more qualified independent actuaries,
consultants, or other experts retained by the Trustee for that purpose. All such
determinations shall be based on the terms of the Covered Plans and the
actuarial assumptions and methodology set forth in Exhibit B.

10.3 Nordson shall pay all costs incurred in determining from time to time the
Current Trust Asset Value and/or the Aggregate Plan Liability. If not so paid,
these costs shall be paid from the Trust. Nordson shall reimburse the Trust
within 30 days after receipt of a bill from the Trustee for any such costs paid
out of the Trust.



--------------------------------------------------------------------------------

Article 11. Responsibility of Trustee

11.1 The Trustee shall act with the care, skill, prudence, and diligence under
the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request, or approval that is contemplated by, and in conformity
with, the terms of the Trust and is given in writing by Nordson prior to the
occurrence of any Change of Control. In the event of a dispute between Nordson
and any other party, the Trustee may apply to a court of competent jurisdiction
to resolve the dispute.

11.2 If the Trustee undertakes or defends any litigation arising in connection
with the Trust, Nordson agrees to indemnify the Trustee against the Trustee’s
costs, expenses, and liabilities (including, without limitation, attorneys’ fees
and expenses) relating thereto and to be primarily liable for such payments. If
such costs, expenses, and liabilities are not paid by Nordson in a reasonably
timely manner, the Trustee may obtain payment from the Trust. Nordson shall
reimburse the Trust within 30 days after receipt of a bill from the Trustee for
any such costs, expenses, and liabilities paid out of the Trust.

11.3 The Trustee may consult with legal counsel (who may also be counsel for the
Trustee generally) with respect to any of its duties or obligations hereunder.

11.4 The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants, or other professionals to assist it in performing any of
its duties or obligations hereunder, including, without limitation, to assist it
in enforcing against Nordson any of the obligations of Nordson under this Trust
Agreement.

11.5 The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law, unless expressly provided otherwise herein.

11.6 Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give the Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code nor
shall the Trustee have any power to administer the Trust in a manner
inconsistent with Section 409A of the Code or any regulations or other guidance
issued thereunder.

Article 12. Compensation and Expenses of Trustee

The Trustee shall be entitled to receive reasonable compensation for its
services in accordance with its published fee schedule as in effect from time to
time. The Trustee shall be entitled to receive its reasonable expenses incurred
with respect to the administration of the Trust, including fees incurred by the
Trustee pursuant to Sections 11.3 and 11.4 of this Trust Agreement. Such
compensation and expenses shall be payable by Nordson. If not so paid, the fees
and expenses shall be paid from the Trust. Nordson shall reimburse the Trust
within 30 days after receipt of a bill from the Trustee for any such fees or
expenses paid out of the Trust.



--------------------------------------------------------------------------------

Article 13. Tenure and Succession of Trustee

13.1 Nordson may remove any trustee from time to time serving under this Trust
Agreement at any time upon giving 60 days written notice to such trustee, and
each trustee from time to time serving under this instrument shall have the
right to resign by delivering a written notice of resignation to Nordson, except
that: (a) Nordson shall not have any power to remove the Trustee at any time
after a Change of Control, and (b) no such removal or resignation shall become
effective until the acceptance of the trust by a successor trustee designated in
accordance with Section 13.2.

13.2 If Key Trust Company of Ohio, N.A., or any successor to it designated in
accordance with this Section 13.2, for any reason shall decline, cease, or
otherwise fail to serve as trustee, the vacancy in the trusteeship shall be
filled by such bank or trust company, wherever located, having a capital and
surplus of at least $25,000,000 in the aggregate, as shall be designated by
Nordson (if the designation is made prior to the occurrence of any Change of
Control) or by the resigning Trustee (if the designation is made after the
occurrence of any Change of Control).

13.3 Upon acceptance of the Trust, each successor trustee shall be vested with
the title to the Trust property possessed by the trustee that it succeeds and
shall have all the powers, discretion, and duties of such predecessor trustee.
No successor trustee shall be required to furnish bond.

13.4 Each successor trustee may accept as complete and correct and may rely upon
any accounting by any predecessor trustee and upon any statement or
representation by any predecessor trustee as to the assets comprising or any
other matter pertaining to the administration of the Trust. No successor trustee
shall be liable for any act or omission of any predecessor trustee or have any
duty to enforce or seek to enforce any claim of any kind against any predecessor
trustee on account of any such act or omission.

Article 14. Amendment or Termination

14.1 Except as provided in the second sentence of this Section 14.1, at any time
before the occurrence of the first Change of Control to occur after the
execution of this Agreement, Nordson, in its sole discretion, may amend this
Trust Agreement (including the exhibits hereto) in any manner and may terminate
this Trust Agreement. If at any particular point in time (a) one or more Funding
Events have occurred, (b) one or more of those Funding Events has not yet been
terminated, and (c) no Change of Control has occurred, then Nordson may not, at
that particular time, terminate this Trust Agreement and may amend this Trust
Agreement only if and to the extent permitted by Section 14.2 below.



--------------------------------------------------------------------------------

14.2 Whenever (a) one or more Funding Events have occurred, (b) one or more of
those Funding Events has not yet been terminated, and (c) no Change of Control
has occurred, Nordson may not terminate this Trust Agreement but may add one or
more additional plans or agreements to the class of Covered Plans and may amend
this Trust Agreement (including the exhibits hereto), provided that (x) Nordson
determines, in the exercise of its reasonable discretion, that the amendment is
in the best interests of the Participants, taken as a group, (y) no such
amendment shall remove any plan or agreement from the class of Covered Plans
unless the plan has been terminated and there are no further obligations due or
to become due thereunder to any Participant, and (z) no such amendment shall
have the effect of adding circumstances under which a Funding Event shall be
deemed to have terminated, affect the determination of the Aggregate Plan
Liability or the Full Funding amount so as to reduce these amounts, or in any
manner permit the withdrawal or diversion of assets from the Trust.

14.3 After a Change of Control has occurred, this Trust Agreement (including the
exhibits hereto) may not be amended or terminated except as provided in
Section 14.5.

14.4 Unless earlier revoked pursuant to Section 1.2, the Trust shall not
terminate until the date on which Participants are no longer entitled to any
further payments pursuant to the terms of any Covered Plans. Upon termination of
the Trust on or after that date, any assets remaining in the Trust shall be
returned to Nordson.

14.5 Upon written approval of all Participants who are or may in the future be
entitled to receive any payment pursuant to the terms of any of the Covered
Plans, Nordson may terminate the Trust prior to the time all payments that are
or may become due in the future under the Covered Plans have been made. All
assets in the Trust at any such termination shall be returned to Nordson.

Article 15. Certain Definitions

Certain capitalized terms not defined elsewhere in this Trust Agreement are
defined in Article 15 below.

15.1 From and after the occurrence of the first Change of Control to occur after
the execution of this Trust Agreement, the term “Accounting Firm” shall mean the
independent auditors of Nordson for the fiscal year preceding the first year in
which there occurred either (a) that Change of Control or (b) any Funding Event
that had not terminated before the occurrence of that Change of Control and such
firm’s successor or successors; provided, however, if such firm is unable or
unwilling to serve and perform in the capacity contemplated by this Trust
Agreement, those members of the Board (as constituted immediately before the
Change of Control) who are not and have never been employees of Nordson shall
select another national accounting firm of recognized standing to serve and
perform in that capacity under this Trust Agreement, except that such other
accounting firm shall not be the then independent auditors for Nordson or any of
its affiliates (as defined in Rule 12b-2 promulgated under the 1934 Act).

15.2 The term “Aggregate Plan Liability” as at any time shall mean the maximum
amount of payments that have not yet been paid but could become payable in the
future under the Covered Plans, determined as provided in Section 10.2.



--------------------------------------------------------------------------------

15.3 A “Change of Control” shall mean the occurrence of one of the following
events:

 

  (a) a report is filed with the Securities and Exchange Commission on Schedule
13D or Schedule 14D-1 (or any successor schedule, form, or report), each as
promulgated pursuant to the 1934 Act, disclosing that any “person” (as the term
“person” is used in Section 13(d) or Section 14(d)(2) of the 1934 Act) is or has
become a beneficial owner, directly or indirectly, of securities of Nordson
representing 35% or more of the combined voting power of Nordson’s then
outstanding securities;

 

  (b) Nordson is merged or consolidated with another corporation and, as a
result thereof, securities representing less than 50% of the combined voting
power of the surviving or resulting corporation’s securities (or of the
securities of a parent corporation in case of a merger in which the surviving or
resulting corporation becomes a wholly-owned subsidiary of the parent
corporation) are owned in the aggregate by holders of Nordson’s securities
immediately before such merger or consolidation;

 

  (c) all or substantially all of the assets of Nordson are sold in a single
transaction or a series of related transactions to a single purchaser or a group
of affiliated purchasers; or

 

  (d) during any period of 24 consecutive months, individuals who were Directors
of Nordson at the beginning of the period cease to constitute at least a
majority of the Board unless the election, or nomination for election by
Nordson’s shareholders, of more than one half of any new Directors was approved
by a vote of at least two-thirds of the Directors then still in office who were
Directors at the beginning of the 24 month period.

15.4 The term “Covered Plan” means any one of the plans and agreements
identified on Exhibit A, as the same may be amended from time to time in
accordance with Sections 14.1 and 14.2 above.

15.5 The term “Full Funding Amount” as of any point in time shall mean an amount
equal to 125% of the Aggregate Plan Liability as of that point in time.

15.6 A “Funding Event” shall be deemed to occur if and when there occurs any of
the circumstances set forth in any of the following clauses (a) through (d):

 

  (a) Nordson enters into a definitive agreement pursuant to which Nordson is to
be merged with or into, or to be consolidated with, or is to become the
subsidiary of another corporation and the definitive agreement contemplates
that, immediately after giving effect to that transaction, securities
representing less than 50% of the combined voting power of the surviving or
resulting corporation’s securities (or of the securities of a parent corporation
in case of a merger in which the surviving or resulting corporation becomes a
wholly-owned subsidiary of the parent corporation) will be owned in the
aggregate by holders of Nordson’s securities immediately before such merger or
consolidation;



--------------------------------------------------------------------------------

  (b) a tender offer or exchange offer is commenced providing for the
acquisition of 35% or more of the combined voting power of Nordson’s then
outstanding securities, or any application, letter or notice is delivered to or
filed with any state or federal authority indicating an intention to acquire 35%
or more of the combined voting power of Nordson’s outstanding securities;

 

  (c) without the prior approval, solicitation or recommendation of the Board,
any “person” (as the term “person” is used in Section 13(d) or Section 14(d)(2)
of the 1934 Act) makes a public announcement of a bona fide intention (i) to
engage in a transaction that, if consummated, would constitute a Change of
Control, (ii) to “solicit” (as defined in Rule 14a-1 under the 1934 Act) proxies
in connection with a proposal that is not approved or recommended by the Board,
or (iii) to engage in an election contest relating to the election of directors
of Nordson which, if successful, would result in the election of one or more
directors not nominated by the Board; or

 

  (d) there is delivered to shareholders of Nordson proxy material soliciting
approval of a plan providing for the dissolution of Nordson or for the sale,
lease, exchange or other disposal (in one transaction or in a series of related
transactions) all or substantially all of the assets of Nordson.

15.7 A Funding Event shall be deemed to have “terminated:”

 

  (a) In the case of a Funding Event described in Section 15.6(a), upon the
termination of the definitive agreement without the occurrence of a Change of
Control.

 

  (b) In the case of a Funding Event described in Section 15.6(b), upon the
termination of the tender or exchange offer, or the withdrawal, rejection or
denial of the application, letter or notice, without the acquisition of 35% or
more of the combined voting power of Nordson’s outstanding securities.

 

  (c) In the case of a Funding Event described in Section 15.6(c), upon the
abandonment of the intention to engage in the transaction that, if consummated,
would have constituted a Change of Control, the termination of the solicitation
without a shareholder vote, or the defeat by the shareholders of the proposal or
the termination of the election contest without the election of any director not
nominated by the Board, as the case may be.

 

  (d) In the case of a Funding Event described in Section 15.6(d), upon the
abandonment of the plan before a shareholder vote or the defeat by the
shareholders of the proposal to approve the plan.

15.8 The term “Internal Revenue Code” shall mean the Internal Revenue Code of
1986, as amended.

15.9 The term “Person” shall mean a “person” as used in Section 13(d) and
Section 14(d)(2) of the 1934 Act.



--------------------------------------------------------------------------------

15.10 The term “Participant” shall mean a person who is a participant in or
party to any of the Covered Plans.

15.11 The term “1934 Act” shall mean the Securities Exchange Act of 1934, as
amended.

16. Miscellaneous

16.1 Any action to be taken by Nordson hereunder shall be by action of the Chief
Executive Officer or any Vice President of Nordson, except that the actions
described in Sections 1.2, 13.1, 14.1, and 14.2 may be taken only by the Board
of Directors of Nordson.

16.2 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

16.3 This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio.

IN WITNESS WHEREOF, Nordson and the Trustee have executed this Trust Agreement
on the dates set forth below effective as of the date first above written.

 

Key Trust Company of Ohio, N.A.     Nordson Corporation By:         By:    

Printed

Name:

       

Printed

Name:

    Title:         Vice President, General Counsel and Secretary Date:        
Date:    

 



--------------------------------------------------------------------------------

EXHIBIT A

COVERED PLANS

Nordson Corporation Excess Defined Benefit Pension Plan

Nordson Corporation 2005 Excess Defined Benefit Pension Plan

Nordson Corporation 2005 Excess Defined Benefit Pension Plan (as Amended and
Restated Effective January 1, 2009)

Nordson Corporation Excess Defined Contribution Retirement Plan

Nordson Corporation 2005 Excess Defined Contribution Retirement Plan

Nordson Corporation 2005 Excess Defined Contribution Retirement Plan (as Amended
and Restated Effective January 1, 2009)

Nordson Corporation Deferred Compensation Plan

Nordson Corporation 2005 Deferred Compensation Plan

Nordson Corporation 2005 Deferred Compensation Plan (as Amended and Restated
Effective January 1, 2009)

Amended and Restated Nordson Corporation 2004 Long-Term Performance Plan

Nordson Corporation 2012 Stock and Incentive Award Plan

2013 Directors Deferred Compensation Sub-Plan

Employment Agreement with Michael F. Hilton

Supplemental Retirement Agreement with Michael F. Hilton

Change-of-Control Retention Agreements with Executive Officers



--------------------------------------------------------------------------------

EXHIBIT B

Assumptions and Methodology for

Determining Aggregate Plan Liability

 

  1. The liability for benefits under each Covered Plan will be calculated using
two different assumptions as to when Participants terminate service:

 

  (a) As of the date of the first Change of Control occurring after the
execution of this Trust Agreement.

 

  (b) Thirty months after the first Change of Control occurring after the
execution of this Trust Agreement, assuming future compensation continues at
current levels, and future deferrals under deferred compensation plans
continue pursuant to prior elections.

The liability for accrued benefits under each Covered Plan will be the greater
of the liabilities calculated in accordance with (a) and (b) above.

 

  2. Calculations will be based upon the most valuable optional form of payment
available to the Participant.

 

  3. The liability for benefits under deferred compensation or other defined
contribution Covered Plans shall be equal to the deferral or other account
balances (vested and unvested) of Participants as of the applicable date, plus
projected deferrals expected to be made within 30 months after the applicable
date pursuant to prior elections. Account balances of Participants under a Plan
shall be calculated based on crediting the highest rate of interest which may
become payable to Participants under the Plan.

 

  4. The liability for benefits under other Covered Plans shall be equal to the
present value of accrued benefits (vested and unvested) of Participants as of
the relevant dates under 1(a) or (b) above.

 

  5. No mortality is assumed prior to the commencement of benefits. Future
mortality is assumed to occur in accordance with the 1983 Group Annuity Table
Unisex Rates after the commencement of benefits.

 

  6. The present value of amounts shall be determined using a discount rate
equal to the then current Pension Benefit Guaranty Corporation immediate annuity
rate for a nonmultiemployer plan.

 

  7. In determining the dollar cost of providing any benefit that is to be
provided in stock or the value of which is dependent upon the value of common
shares of Nordson, the dollar cost shall of providing those benefits shall be
determined using a value for common shares of Nordson equal to 140% of the
highest closing price for common shares of Nordson at any time within the six
month period ending on the determination date.

 

  8. Where left undefined above, calculations will be performed in accordance
with generally accepted actuarial principles.